Ryland, Judge,
delivered the opinion of the court.
The grand jury indicted John Williamson at the October term of the Circuit Court for Laclede county, in the year eighteen hundred and fifty-two, for selling intoxicating liquor, and suffering it to be drank at the place of sale, without license. At the April term of the court following, the defendant filed his motion to quash the indictment. This motion being sustained, the circuit attorney excepted, and brings the case here by appeal. The indictment charges that John Williamson, on, &c., at, &c., did sell to one Martin Norris, intoxicating liquor, to wit, one quart of whisky, to be drank at the place of sale, in the county aforesaid, and that he received pay for the same from the said Norris, to-wit, twenty cents, on the day and year aforesaid; and that he, the said John Williamson, did, then and there, permit and suffer the same to be drank at the place of sale, without having any license for that purpose continuing in force, &c.
1. This indictment is substantially good. No person is authorized to sell intoxicating liquor in quantities less than a quart, to be drank at the place of sale, without a license. Under the 20th section of the act concerning groceries and dram shops, (R. C. 1845,) intoxicating liquor may be sold in any quantity not less than a quart, at the place where made; but the maker or seller shall not suffer or permit the same to be drank at the place of sale, nor at any place under his control. Under the provisions of this same act, any person might sell spirituous liquors in quantities not less than a quart, at the distance of one mile from any town or village, but not to be drank at the place where sold. Merchants, under their license as such, could sell quantities not less than a quart; but could sell no quantity to be drank at the store or place of business.
The charge here is, selling one quart of whisky, to be drank at the place of sale, and suffering and permitting it to be drank at the place of sale. The offence is not in the quantity sold alone, but it consists in selling and permitting the liquor thus *386sold to be drank at the place of sale, without a license. The want of license is averred generally. Upon the whole view of the law upon this subject, this court is of opinion, that the indictment is well enough, and that the motion to quash it should have been overruled.
The judgment of the Circuit Court is therefore reversed, and this cause is remanded for further proceedings;
the other judges concurring.